Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
Me. CARTER: May it please the Court, the merchandise consists of Christmas decorations and glassware, exported from Japan in September 1953.
I offer to stipulate that the market value or the price at the time of exportation of such merchandise into the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the *614ordinary course of trade, for exportation to the United States are the prices shown on this invoice as the first cost, net packed.
Me. Austee : “First cost” in quotation marks.
Me. Caetee : That there was no higher foreign value.
Me. Austee : Tour Honor, I have consulted with the examiner of this merchandise, and with his permission and consent, I so stipulate.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise herein involved, and that such value for the merchandise covered by the appeal herein was the price shown on the invoice as the “First Cost,” net packed, namely $1,715.68.
Judgment will issue accordingly.